Citation Nr: 1236538	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  05-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating for lumbosacral strain higher than 20 percent from June 10, 2009.

2. Entitlement to an initial disability rating higher than 10 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The case is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran testified in support of these claims at the RO in October 2008 before the undersigned Acting Veterans Law Judge. A transcript of the hearing proceedings is of record.

In January 2009 and again in August 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC.

In a December 2011 decision, the Board granted an increase in the rating for lumbosacral strain from 10 percent to 20 percent from January 31, 2002, to June 9, 2009. The Board denied an increase to a rating higher than 20 percent from June 10, 2009. The Board also denied an initial rating higher than 10 percent for right lower extremity radiculopathy. The Veteran appealed the denials on those issues to the United States Court of Appeals for Veterans Claims (Court).

In August 2012, the Court granted a Joint Motion from the Veteran and VA for Partial Remand on the issues of the rating for lumbosacral strain from June 10, 2009, and the initial rating for right lower extremity radiculopathy.

Unfortunately, the Board again REMANDS the appeal to the RO via the AMC. VA will notify the appellant if further action is required.


REMAND

The most recent VA medical examination that addressed the Veteran's lumbosacral stain and right lower extremity radiculopathy was performed on June 10, 2009. The claims file contains records of VA medical treatment more recent than that examination. Records from late 2009 and from 2010 reflect reports of low back pain, including an episode of severe low back pain, and reports of low back pain with some radiation into the legs. Those records do not address the range of motion of the thoracolumbar spine. The records leave questions as to the current severity of the right lower extremity radiculopathy. The Board believes a more current VA examination is desirable.

Accordingly, the case is REMANDED for the following :

1. In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The AMC or RO is to review the electronic file. If documents contained therein are deemed to be relevant to the appeal and are not duplicative of the documents already found in the paper claims file, take action to ensure that the records in the electronic file are made available (whether by electronic means or by printing) to the clinician who is asked to review the claims file and provide medical findings in conjunction with the development requested herein.

2. Schedule the Veteran for a VA examination by a physician with appropriate expertise to address current manifestations, effects, and extent of lumbosacral strain and right lower extremity radiculopathy. Provide the examiner with the Veteran's claims file for review. 

With respect to the low back disability, the examiner should record the ranges of motion for the Veteran's thoracolumbar spine. The examiner should note whether the low back disability is manifested by muscle spasm or guarding, and whether the disability produces an abnormal gait or an abnormal spinal contour. The examiner should indicate whether there is additional impairment of function of the low back due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. The examiner should indicate whether the low back disability produces ankylosis or impairment equivalent to ankylosis.

With respect to the right lower extremity radiculopathy, the examiner should note the manifestations of the radiculopathy, and the frequency, severity, and duration of the symptoms. The examiner should describe any impairment of function of the right lower extremity due to the radiculopathy. The examiner should characterize the radiculopathy as mild, moderate, moderately severe, or severe. The examiner should indicate whether there is muscular atrophy and, if so, the extent of such atrophy.

3. After completion of the above, review the expanded record and determine if the Veteran's claims can be granted. If not, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to any final outcome of the claims. The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


